                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

JAMES IRA JACKSON,

                  Plaintiff,

v.                                                          Case No.: 2:19-cv-452-FtM-38NPM

DEPARTMENT OF CHILDREN AND
FAMILIES, FNU MASTER, FNU
SALEMA, FNU DEPASSE and FNU
SAWYER,

                Defendants.
                                                 /

                                      OPINION AND ORDER1

        This matter is before the Court on sua sponte review of the file. Plaintiff James

Jackson who is civilly confined in the Florida Civil Commitment Center (FCCC) initiated

this civil rights Complaint. (Doc. 1). Plaintiff also seeks to proceed in forma pauperis .

(Doc. 2).

        Plaintiff’s Complaint is not a model of clarity and he makes no allegations that

Defendants violated his constitutional rights. Instead, Plaintiff asserts that he wishes to

be free from completing the treatment phase at the FCCC for what he alleges is the fourth

time in the last ten years, and for a second chance in life. Plaintiff argues that DCF and

the FCCC sent a state doctor to see him before his release from prison. The state doctor

prevented him from going home after his release date and had him committed to the

FCCC. Plaintiff alleges the clinical director at the FCCC Defendant Salema told the staff



1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER f ees. By using hyperlinks, the
Court does not endorse, recommend, approve, or guarantee any third parties or the services or products
they provide, nor does it have any agreements with them. The Court is also not responsible for a hyperlink’s
availability and functionality, and a f ailed hyperlink does not affect this Order.
to hold Plaintiff so he and the other FCCC residents could not go home. Plaintiff continued

that Defendant Dr. Depasse, who reports to the State Court conducting his annual

commitment review, that Plaintiff needed to remain at the FCCC for further treatment .

Plaintiff alleges that the State Court continued his commitment at the FCCC, so the FCCC

could make money off the Plaintiff spending his life committed there. Plaintiff also alleges

that Defendant Masters, the assistant clinical director over treatment at the FCCC,

prevents him from going home by “writing bad things in [his] jacket.” (Doc. 1 at 5). Plaintiff

moves the Court to direct Department of Children and Families (DCF) and the FCCC to

release him and all other persons being held at the FCCC from WellPath and let him go

home. (Doc. 1 at 7).

       The Court lacks jurisdiction to grant Plaintiff’s request for relief. More specifically,

the All Writs Act provides “the Supreme Court and all courts established by Act of

Congress may issue all writs necessary or appropriate in aid of their respective

jurisdictions and agreeable to the usages and principles of law.” 28 U.S.C. § 1651(a).

Even so, the Act does not empower a district court to create jurisdiction where none

exists. Gehm v. New York Life Ins. Co., 992 F. Supp. 209, 211 (E.D.N.Y. 1998). “To the

contrary, a court may issue orders under the Act only to protect a previously and properly

acquired jurisdiction.” Id. Thus, while federal district courts have original jurisdiction of

any action, in the nature of mandamus to compel an officer or employee of the United

States or one of its agencies to perform a specific duty, see 28 U.S.C. § 1361, federal

courts are without jurisdiction to issue writs compelling action by state officials in the

performance of their duties where mandamus is the only relief sought. Moye v. Clerk,

DeKalb County Superior Court, 474 F.2d 1275, 1276 (5th Cir. 1973). Because the only




                                              2
relief Plaintiff seeks is a writ of mandamus compelling action from state officials ― the

release of Plaintiff and everyone else held at the FCCC ― this Court lacks jurisdiction

and must dismiss the Complaint.

       Generally, a pro se plaintiff, “must be given at least one chance to amend the

complaint before the district court dismisses the action with prejudice” where a more

carefully drafted complaint might state a claim. Bank v. Pitt, 928 F.2d 1108, 1112 (11th

Cir.1991) (emphasis added) overruled in part by Wagner v. Daewoo Heavy Indus. Am.

Corp., 314 F.3d 541, 542 (11th Cir. 2002) (en banc). That said, the Court finds that a

more carefully drafted complaint could not state a claim, because the Court lacks

jurisdiction to grant the relief Plaintiff requests.

       To the extent that Plaintiff challenges that the fact and duration of his civil

confinement violates the United States Constitution, Plaintiff may file a habeas corpus

petition. Plaintiff should not use this case number on any new filing. Instead, the Clerk

of Court will assign a new case number to the action. The habeas form should come with

the requisite filing fee, or an affidavit of indigency if Plaintiff does not have adequate funds

to initiate the action.

        Accordingly, it is now

       ORDERED:

       1. Plaintiff James Jackson’s Civil Rights Complaint (Doc. 1) is DISMISSED

           without prejudice.

       2. The Clerk of the Court shall enter judgment accordingly, terminate as moot all

           pending motions, and close the file.




                                                 3
      3. The Clerk of Court shall include a blank habeas corpus form should Plaintiff

          chose to seek relief through a writ of habeas corpus.

       DONE and ORDERED in Fort Myers, Florida this 27th day of January 2020.




Copies: All Parties of Record




                                           4
